      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
LUIS MEJIA and ABRAHAM HAMMOURI, :
                                 :
          Plaintiffs,            :
                                 :
               v.                :
                                 :
OFFICER PAUL WARGO; OFFICER JAKE :      Civil No. 3:18-cv-982(AWT)
COLLETTO; OFFICER DOMENIC        :
MONTELEONE; OFFICER ANDREW       :
RONCINSKE; OFFICER KONSTANTINE   :
ARVANITAKIS; and WAL-MART STORES :
EAST, L.P.,                      :
                                 :
          Defendants.            :
-------------------------------- x

              RULING ON MOTION FOR SUMMARY JUDGMENT

     Plaintiffs Luis Mejia and Abraham Hammouri bring claims

against Walmart Stores East, LP (“Walmart”) for malicious

prosecution, Mejia in Count Three and Hammouri in Count Five.

Walmart moves for summary judgment. For the reasons set forth

below, the motion for summary judgment is being granted.

                            Legal Standard

     “A motion for summary judgment may properly be granted

. . . only where there is no genuine issue of material fact to

be tried, and the facts as to which there is no such issue

warrant the entry of judgment for the moving party as a matter

of law.” Rogoz v. City of Hartford, 796 F.3d 236, 245 (2d Cir.

2015) (quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d

Cir. 2010)) (citing Fed. R. Civ. P. 56(a)). “The function of the
        Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 2 of 9



district court in considering the motion for summary judgment is

not to resolve disputed questions of fact but only to determine

whether, as to any material issue, a genuine factual dispute

exists.” Id. (quoting Kaytor, 609 F.3d at 545) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986)).

       When reviewing the evidence on a motion for summary

judgment, “‘the court must draw all reasonable inferences in

favor of the nonmoving party,’ Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000), ‘even though contrary

inferences might reasonably be drawn,’ Jasco Tools Inc. v. Dana

Corp., 574 F.3d 129, 152 (2d Cir. 2009).”         Kaytor, 609 F.3d at

545.

       The nonmoving party cannot simply rest on the allegations

in its pleadings since the essence of summary judgment is to go

beyond the pleadings to determine if a genuine issue of material

fact exists. See Weinstock v. Columbia Univ., 224 F.3d 33, 41

(2d Cir. 2000). “Although the moving party bears the initial

burden of establishing that there are no genuine issues of

material fact,” id., if the movant demonstrates an absence of

such issues, a limited burden of production shifts to the

nonmovant, who must “demonstrate more than some metaphysical

doubt as to the material facts, . . . [and] must come forward

with specific facts showing that there is a genuine issue for

trial,” Aslanidis v. United States Lines, Inc., 7 F.3d 1067,


                                    -2-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 3 of 9



1072 (2d Cir. 1993) (quotation marks, citations and emphasis

omitted). “Accordingly, unsupported allegations do not create a

material issue of fact.”    Weinstock, 224 F.3d at 41. If the

nonmovant fails to meet this burden, summary judgment should be

granted.

     Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact.

Therefore, the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly

supported motion for summary judgment. A material fact is one

that would “affect the outcome of the suit under the governing

law.” Liberty Lobby, 477 U.S. at 248. As the Court observed in

Liberty Lobby: “[T]he materiality determination rests on the

substantive law, [and] it is the substantive law’s

identification of which facts are critical and which facts are

irrelevant that governs.” Id. Thus, only those facts that must

be decided in order to resolve a claim or defense will prevent

summary judgment from being granted. When confronted with an

asserted factual dispute, the court must examine the elements of

the claims and defenses at issue on the motion to determine

whether a resolution of that dispute could affect the

disposition of any of those claims or defenses. See Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014)

(“[A] complete failure of proof concerning an essential element


                                  -3-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 4 of 9



of the nonmoving party's case necessarily renders all other

facts immaterial.” (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986))). Immaterial or minor factual disputes will not

prevent summary judgment.

                              Discussion

     Both claims arise out of an incident on May 7, 2016 at a

Walmart store in Norwalk, Connecticut. Count Three is a claim by

Mejia that Walmart instituted a malicious prosecution by

contacting the police without probable cause and instructing its

supervisory personnel to call the police if a Brink’s truck

arrived at its store. (Am. Compl., ECF No. 29-1, Count 3 ¶ 8-9.)

Count Five is an identical claim by Hammouri that Walmart

instituted a malicious prosecution by contacting the police

without probable cause and instructing its supervisory personnel

to call the police if a Brink’s truck arrived at its store. Id.

at Count 5 ¶ 8-9.

     Under Connecticut law, “[a]n action for malicious

prosecution against a private person requires a plaintiff to

prove that: (1) the defendant initiated or procured the

institution of criminal proceedings against the plaintiff; (2)

the criminal proceedings have terminated in favor of the

plaintiff; (3) the defendant acted without probable cause; and

(4) the defendant acted with malice, primarily for a purpose

other than that of bringing an offender to justice.” Frey v.


                                  -4-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 5 of 9



Maloney, 476 F. Supp. 2d 141, 147 (D. Conn. 2007)(quoting McHale

v. W.B.S. Corp., 187 Conn. 444, 447 (1982)).

     The first element requires the plaintiff to prove that the

defendant initiated or procured the institution of a criminal

proceeding against the plaintiff. “A private person can be said

to have initiated a criminal proceeding if he has insisted that

the plaintiff should be prosecuted, that is, if he has brought

pressure of any kind to bear upon the public officer’s decision

to commence the prosecution.” McHale, 187 Conn. at 448. Black’s

Law Dictionary defines a prosecution as follows: “A criminal

proceeding in which an accused person is tried.” (Black's Law

Dictionary (11th ed. 2019)); see also Washington v. City of New

York, No. 11 CIV. 363 BSJ HBP, 2012 WL 4468163, at *2–3

(S.D.N.Y. Sept. 18, 2012) (“Defendants seek dismissal of

Plaintiff's claims of malicious prosecution and abuse of process

under § 1983 ‘because no criminal proceeding was initiated

against plaintiff,’ he ‘was never arraigned,’ and ‘no legal

process was used.’ . . . The Complaint contains no facts

alleging that Plaintiff was ever arraigned. . . . Accordingly,

Plaintiff's claims for malicious prosecution and malicious abuse

of power in violation of § 1983 are dismissed.”)

     There is no genuine issue as to the fact that the

plaintiffs were never charged with or prosecuted for a crime.

The plaintiffs state in their amended complaint: “The Norwalk


                                  -5-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 6 of 9



police investigated and confirmed that the man in the Brink’s

truck wearing the Brink’s uniform with the Brink’s photo ID

worked for Brink’s, at which point the police discharged Mejia

and no further action was taken.” (Am. Compl., Count Three ¶

10); and “Hammouri was released after Norwalk police

investigated and confirmed that he and Mejia worked for

Brink’s.” Id. at Count Five ¶ 10. Because neither plaintiff was

ever charged with a crime, no criminal proceeding was initiated

or procured. Therefore, the first element of a malicious

prosecution claim cannot be established.

     In their opposition, the plaintiffs argue that the fact

that they were not arrested should not be dispositive because

“[f]rom the beginning of the stop to the time the police removed

the handcuffs, plaintiffs knew that they were not free to leave.

It is settled law that such detentions are considered an arrest

for claims arising from those detentions. see, e.g. U.S. v.

Mendenhall, 446 U.S. 544, 554 (1980) and cases cited therein.”

(Pls.’ Objection to Mot. for Summ. J., ECF No. 64, (“Pls.’

Opp.”), at 21.) However, because the plaintiffs bring claims

against Walmart for malicious prosecution, not for unreasonable

search and seizure, Mendenhall’s definition of a Fourth

Amendment seizure does not apply here. Moreover, the actual

language from Mendenhall is that “a person has been ‘seized’

within the meaning of the Fourth amendment only if, in view of


                                  -6-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 7 of 9



all the circumstances surrounding the incident, a reasonable

person would have believed that he was not free to leave.” 446

U.S. at 554 (1980).

     The plaintiffs also argue, citing Zenik v. O’Brien, that

“[t]he question is not whether charges were brought against

plaintiffs, and the real question is not amenable to summary

judgment: was Adams the ‘proximate and efficient cause’ of the

actions of the Norwalk police? Zenik, 137 Conn. [at] 596.”

(Pls.’ Opp. at 21.) However, Zenik makes clear that only after

determining that a criminal proceeding had been initiated can a

court proceed to analyze whether the defendant was the

“proximate and efficient cause of the arrest.” Zenik, 137 Conn.

592, 596 (1951). Also, the plaintiffs mistakenly assert that the

plaintiff in Zenik was not charged with a crime (see Pls.’ Opp.

at 21), but in fact, he was arrested and charged with breach of

the peace before the prosecuting attorney ultimately entered a

nolle prosequi. See 137 Conn. at 595 (“the plaintiff was placed

under arrest on a charge of breach of the peace . . . . Two days

later, when he appeared with counsel before the City Court of

Norwalk to answer to the charge of breach of the peace, the

prosecuting attorney entered a nolle.”) Thus, a prosecution had

been initiated in Zenik.

     The first element of a claim for malicious prosecution is

established if the defendant has “brought pressure of any kind


                                  -7-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 8 of 9



to bear upon the public officer’s decision to commence

prosecution.” McHale, 187 Conn. at 448. The plaintiffs argue

that the defendant did pressure the police because:

     No one disclosed that in addition to attempting to deliver,
     not pick-up, money, the Brink’s employee in the Brink’s
     uniform with the Brink’s [I.D.] tag that had gotten out of
     the Brink’s armored truck also asked the Wal-Mart personnel
     to sign a Brink’s form that would have memorialized the
     transaction. Further, no one told the police that Brinks
     drivers routinely make deliveries to Wal-Mart. A reasonable
     juror could conclude that a police officer would not have
     acted as the Norwalk police did if these disclosures were
     made. Further, a reasonable juror can listen to the 911
     call, and hear the urgency in Mr. Adams voice when Adams
     realizes that the dispatcher is not inclined to send police
     officers simply because a Brink’s employee had come in to
     his store to make a delivery. A reasonable juror will hear
     Adams emphasize that Mejia was armed and conclude from the
     totality of the 911 call that Adams clearly brought
     pressure to bear upon the Norwalk police to take seriously
     his complaint that Mejia was potentially an armed robber.


(Pls.’ Opp. at 20.) However, a criminal prosecution must in fact

have been commenced in order for one to consider whether

pressure was brought to bear on the decision to commence that

prosecution. See Zenik, 137 Conn. at 596 (“A person is deemed to

have initiated a proceeding if his direction or request, or

pressure of any kind by him, was the determining factor in the

officer’s decision to commence the prosecution.” (emphasis

added)). Here, the fact that no criminal prosecution was

commenced means one does not reach the question of whether there

was pressure brought to commence a prosecution.




                                  -8-
      Case 3:18-cv-00982-AWT Document 69 Filed 02/05/21 Page 9 of 9



     Accordingly, the court concludes that Walmart is entitled

to summary judgment on Count Three and Count Five of the amended

complaint because the fact that no criminal proceeding against

either plaintiff was ever initiated or instituted means that the

first element of a malicious prosecution claim cannot be

established.

                              Conclusion

     For the reasons set forth above, Walmart’s Motion for

Summary Judgment (ECF No. 51) is hereby GRANTED, and Walmart is

granted summary judgment on Count Three and Count Five. Because

these are the sole remaining claims in this case, the Clerk

shall enter judgment and close this case.

     It is so ordered.

     Dated this 5th day of February 2021, at Hartford,

Connecticut.



                                                 /s/ AWT_
                                             Alvin W. Thompson
                                        United States District Judge




                                  -9-
